Mitchell, J.,
(dissenting.) Upon a consideration of the motion for a reargument, I have become strongly impressed with the feeling that in the decision of this case there may have been some misap*278prehension as to the facts established by the evidence. Assuming that there is evidence tending to show that Farley and the trustees of the mortgages intended and agreed to make a permanent exchange and relocation of the track to be used by the St. Louis Company, under the contract of 1874, and that in so doing they assumed to act for and as the agents of the Pacific Company, it seems to me clear that they had no authority to make any such contract. Hence, if the Manitoba Company, as the successor of the Pacific Company, is bound by the acts of Farley and these trustees, it must be on some principle of estoppel or of ratification. The evidence discloses no element of es-toppel, and I can hardly see how a ratification is established by the mere fact that the Manitoba Company, after it came into possession of the road, for a time acquiesced in the St. Louis Company continuing to use this track.
My impressions, therefore, are that a reargument should be granted.
Vanderburgh, J. I am also of the opinion that there should be a reargument in this case.